[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: APPLICATION FOR DISCHARGE OF MECHANIC'S LIEN
Plaintiff Janice M. Partel requests this court to discharge a mechanic's lien filed by defendant John Gamwell against her property. Plaintiff claims the lien must be discharged because the defendant did not serve a copy of the lien upon all persons having an ownership interest in the property. After the plaintiff entered into a written agreement with the defendant with regard to the construction of a house on her property, she made her husband a joint owner of the property. When the defendant filed the mechanic's lien, he served a copy upon the plaintiff. He did not CT Page 8533 serve a copy on the plaintiff's husband. The plaintiff's husband is not a party to these proceedings.
This court adopts the holding of Diversified Floors, Inc. v. Shaw, 7 C.S.C.R. 1285 (November 2, 1992; Satter, S.T.R.). The lien is not defective as to the plaintiff's interest in the property.
The application to discharge the mechanic's lien is denied.